 

Exhibit 10.1

AMENDMENT NO. 2 TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 2 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated
December 20, 2016, by and among SpartanNash Company, a Michigan corporation,
formerly known as Spartan Stores, Inc. (“Parent”), Spartan Stores Distribution,
LLC, a Michigan limited liability company (“Stores Distribution”), Market
Development, LLC, a Michigan limited liability company (“MDC”), SpartanNash
Associates, LLC, a Michigan limited liability company (“Associates”), Family
Fare, LLC, a Michigan limited liability company (“Family Fare”), MSFC, LLC, a
Michigan limited liability company (“MSFC”), Seaway Food Town, Inc., a Michigan
corporation (“Seaway”), The Pharm of Michigan, Inc., a Michigan corporation
(“Pharm”), Valley Farm Distributing Co., an Ohio corporation (“Valley Farm”),
Gruber’s Real Estate, LLC, a Michigan limited liability company (“Gruber RE”),
Prevo’s Family Markets, Inc., a Michigan corporation (“Prevo”), Custer Pharmacy,
Inc., a Michigan corporation (“Custer”), Spartan Properties Management, Inc.
(formerly known as Buckeye Real Estate Management Co.), an Ohio corporation
(“SPM”), Spartan Stores Fuel, LLC, a Michigan limited liability company
(“Spartan Fuel”), Nash-Finch Company, a Delaware corporation, as surviving
corporation of the merger with SS Delaware, Inc. (“Nash-Finch”), Pique Brands,
Inc., a Delaware corporation, formerly known as Nash Brothers Trading Company, a
Delaware corporation (“Pique”), T.J. Morris Company, a Georgia corporation
(“T.J. Morris”), Super Food Services, Inc., a Delaware corporation (“Super
Food”), U Save Foods, Inc., a Nebraska corporation (“U Save”), Hinky Dinky
Supermarkets, Inc., a Nebraska corporation (“Hinky Dinky”), GTL Truck Lines,
Inc., a Nebraska corporation (“GTL”), Erickson’s Diversified Corporation, a
Wisconsin corporation (“Erickson’s”), Grocery Supply Acquisition Corp., a
Delaware corporation (“Grocery Supply”), MDV SpartanNash, LLC, a Delaware
limited liability company (“MDV”, and together with Parent, Stores Distribution,
MDC, Associates, Family Fare, MSFC, Seaway, Pharm, Valley Farm, Gruber RE,
Prevo, Custer, SPM, Spartan Fuel, Nash-Finch, Pique, T.J. Morris, Super Food, U
Save, Hinky Dinky, GTL, Erickson’s and Grocery Supply, each individually a
“Borrower” and collectively, “Borrowers”) and any Person that at any time
becomes a party to the Loan Agreement as a guarantor (each individually a
“Guarantor” and collectively, “Guarantors”), the parties to the Loan Agreement
(as hereinafter defined) from time to time as lenders (each individually, a
“Lender” and collectively, “Lenders”) and Wells Fargo Capital Finance, LLC, a
Delaware limited liability company, in its capacity as agent for Lenders (in
such capacity, “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, Borrowers and Guarantors have entered into financing arrangements with
Agent and Lenders pursuant to which Lenders (or Administrative Agent on behalf
of Lenders) have made and may make loans and advances and provide other
financial accommodations to Borrowers as set forth in the Amended and Restated
Loan and Security Agreement, dated as of November 19, 2013, by and among
Borrowers, Guarantors, Agent and Lenders, as amended by Amendment No. 1 to
Amended and Restated Loan and Security Agreement, dated January 9, 2015 (as the
same now exists and is amended and supplemented pursuant hereto and may

 

 

 

 

--------------------------------------------------------------------------------

 

hereafter be further amended, modified, supplemented, extended, renewed,
restated or replaced, the “Loan Agreement”) and the other Financing Agreements;
and

WHEREAS, Borrowers and Guarantors have requested that Administrative Agent and
Lenders agree to certain amendments to the Loan Agreement, and Administrative
Agent and Lenders are willing to agree to such amendments, subject to the terms
and conditions herein; and

WHEREAS, by this Amendment No. 2, Borrowers, Guarantors, Administrative Agent
and Lenders desire and intend to evidence such amendments;

NOW THEREFORE, in consideration of the foregoing, the mutual agreements and
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.Definitions.

(a)Additional Definitions.  The Loan Agreement and the other Financing
Agreements are hereby amended to include, in addition and not in limitation,
each of the following definitions:

(i)"Acquired Properties" shall mean, collectively, Real Property located at each
of the following locations which may be acquired by Borrowers after the date of
Amendment No. 2: (a) 3120 North Post Road, IndianapolisIN, (b) 8735 East 33rd
Street, Indianapolis, IN, (c) 500 Enterprise Drive, Newcomerstown, OH, (d) 5300
Great Oak Drive, Lakeland, FL and (e) 5752 Wheeler Road, Indianapolis, IN.

(ii)"Amendment No. 2" shall mean Amendment No. 2 to Amended and Restated Loan
and Security Agreement, dated December 20, 2016, by and among Borrowers,
Guarantors, Administrative Agent and Lenders, as amended, modified,
supplemented, extended, renewed, restated or replaced.  

(iii)“Bail-In Action” shall mean the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution.

(iv)“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

(v)“Designated Properties” shall mean, collectively, Real Property located at
each of the following locations: (a) 1600 28th Street SW, Wyoming, Michigan, (b)
SWC Burlingame Avenue & 84th Street, Byron Center, Michigan, (c) 1411 S Main
Street, Eaton Rapids, Michigan, (d) 446 18th St West, Dickinson, North Dakota,
(e) 1235 & 1283 Roughrider Blvd., Dickinson, North Dakota and (f) 120 W Prairie
Street, Vicksburg, Michigan.

(vi)“EEA Financial Institution” shall mean (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of

 

2

 

 

--------------------------------------------------------------------------------

 

an EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

(vii)“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

(viii)“EEA Resolution Authority” shall mean any public administrative authority
or any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution.

(ix)“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

(x)“Mortgage Modification Items” means, with respect to each Real Property of
Borrowers subject to a Mortgage prior to the date of Amendment No. 2, the
mortgage modifications, related title policy items, local counsel opinion
letters and such other items, in each case, required by Agent as a result of the
terms of Amendment No. 2, each in form and substance satisfactory to Agent, in
order to maintain its first lien perfected security interests in such Real
Property.   

(xi)“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

(b)Amendments to Definitions.

(i)Applicable Margin.   The definition of “Applicable Margin” set forth in the
Loan Agreement is hereby amended by deleting the interest rate grid therein and
replacing it with the following interest rate grid:

 

“Tier

 

Monthly Average

Excess Availability        

Applicable Eurodollar Rate
Margin for Tranche A Revolving Loans

 

Applicable Eurodollar Rate
Margin for Tranche A-1 Revolving Loans

 

Applicable
Eurodollar Rate Margin for Tranche A-2 Term Loans

Applicable
Base Rate Margin for Tranche A Revolving Loans

Applicable
Base Rate Margin for Tranche A-1 Revolving Loans

Applicable
Base Rate Margin for Tranche A-2 Term Loans

1

 

Greater than 60% of the Maximum Credit

 


1.25%


2.50%


5.25%


.25%


1.50%


4.25%

 

3

 

 

--------------------------------------------------------------------------------

 

2

Less than or

equal to 60% of the Maximum Credit


 

 

1.50%

 

 

2.75%



5.25%



.50%



1.75%



4.25%”

 

(ii)The definition of “Eurodollar Rate” set forth in the Loan Agreement is
hereby deleted in its entirety and replaced with the following:

“Eurodollar Rate” shall mean with respect to the Interest Period for a
Eurodollar Rate Loan, the rate per annum rate appearing on Reuters Screen LIBOR
01 (the “Service”) (or on any successor or substitute page of such Service, or
any successor to or substitute for such Service) 2 Business Days prior to the
commencement of the requested Interest Period, for a term, and in an amount,
comparable to the Interest Period and the amount of the Eurodollar Rate Loan
requested (whether as an initial Eurodollar Rate Loan or as a continuation of a
Eurodollar Rate Loan or as a conversion of a Base Rate Loan to a Eurodollar Rate
Loan) by Borrowers in accordance with this Agreement (and, if any such rate is
below zero, the Eurodollar Rate shall be deemed to be zero), which determination
shall be made by Administrative Agent and shall be conclusive in the absence of
manifest error.

(iii)The definition of “Tranche A Real Estate Availability” set forth in the
Loan Agreement is hereby deleted in its entirety and replaced with the
following:

“Tranche A Real Estate Availability” shall mean the lesser of (a) seventy-five
(75%) percent of the appraised fair market value of the Eligible Real Property
as set forth in the appraisal of such Real Property received by Administrative
Agent in accordance with Section 7.4 hereof prior to the date of Amendment No. 2
(other than any such Real Property (i) with respect to which the Mortgage
Modification Items have not been fully satisfied or (ii) with respect to
Designated Properties, for which each of the criteria and conditions set forth
in the definition of Eligible Real Property have not been fully satisfied, in
either case, as of the date of Amendment No. 2, as determined by Agent), which
amount, as of the date of Amendment No. 2, is $246,304,500, and, in the event
that (x) the Mortgage Modification Items have been fully satisfied with respect
to any such Real Property after the date of Amendment No. 2, as determined by
Agent, (y) any additional Designated Properties satisfy all of the criteria and
conditions set forth in the definition of Eligible Real Property after the date
of Amendment No. 2, as determined by Agent, or (z) the acquisition of the
Acquired Properties has been consummated and any such Acquired Properties
constitute Eligible Real Property, as determined by Agent, such amount shall be
increased to include such Eligible Real Property, but which amount shall not be
increased to an amount in excess of $270,653,250 in the aggregate at any time
after the date of Amendment No. 2, provided, that, commencing April 1, 2017,
such percentage shall be reduced to seventy-four (74%) percent and by an

 

4

 

 

--------------------------------------------------------------------------------

 

additional one hundred (100) basis points as of the first day of each calendar
quarter thereafter until it is sixty (60%) percent, and (b) an amount equal to
thirty (30%) percent of the Tranche A Borrowing Base as then in effect (after
giving effect to any Environmental Compliance Reserves).

(iv)The definition of “Tranche A Rolling Stock Availability” set forth in the
Loan Agreement is hereby deleted in its entirety and replaced with the
following:

“Tranche A Rolling Stock Availability” shall mean eighty-five (85%) percent of
the net orderly liquidation value of the Eligible Rolling Stock as set forth in
the most recent acceptable appraisal (or acceptable updates of existing
appraisals) of such Rolling Stock received by Administrative Agent in accordance
with Section 7.6 hereof, provided, that commencing April 1, 2017, such
percentage shall be reduced to eighty-two (82%) percent and by an additional 300
basis points as of the first day of each calendar quarter thereafter.

(v)The definition of “Tranche A-2 Real Estate Availability” set forth in the
Loan Agreement is hereby deleted in its entirety and replaced with the
following:

“Tranche A-2 Real Estate Availability” shall mean the lesser of (a) seven and
one-half (7.5%) percent of the appraised fair market value of the Eligible Real
Property as set forth in the appraisal of such Real Property received by
Administrative Agent in accordance with Section 7.4 hereof prior to the date of
Amendment No. 2 (other than any such Real Property with respect to which the
Mortgage Modification Items have not been fully satisfied as of the date of
Amendment No. 2, as determined by Agent), which amount, as of the date of
Amendment No. 2, is $24,630,450, and, in the event that the Mortgage
Modification Items have been fully satisfied with respect to any such Real
Property after the date of Amendment No. 2, as determined by Agent, or in the
event that the acquisition of the Acquired Properties has been consummated and
any such Acquired Properties constitute Eligible Real Property, such amount, as
determined by Agent, shall be increased to include such Eligible Real Property,
but which amount shall not be increased by an amount greater than would cause
the Tranche A-2 Real Estate Availability to exceed $25,000,000, and (b)
$25,000,000.

(c)Interpretation.  For purposes of this Amendment No. 2, unless otherwise
defined herein, all capitalized terms used herein shall have the respective
meanings assigned to such terms in the Loan Agreement.

2.Minimum Applicable Margin.  Notwithstanding anything contained in the Loan
Agreement to the contrary and notwithstanding the amount of the Monthly Average
Excess Availability, for the month of November, 2016 and for each succeeding
month prior to the month commencing April 1, 2017, in no event shall the
Applicable Margin be less than the percentages set forth in Tier 2 of the
interest rate grid set forth in the definition of Applicable Margin for the
applicable category of Loans.

 

5

 

 

--------------------------------------------------------------------------------

 

3.Tranche A-2 Term Loans.  Effective on and after the “Reload Date” (as defined
below) so long as no Default or Event of Default then exists, Section 2.3 of the
Loan Agreement shall be, as of such date, deleted in its entirety and replaced
with the following:

“2.3  Tranche A-2 Term Loans.  

(a)Borrowers hereby acknowledge, confirm and agree that as of December 16, 2016,
the aggregate principal amount outstanding in respect of the Tranche A-2 Term
Loan is $26,953,705.  On the earlier of January 31, 2017 or such earlier date as
may be requested in writing at least three (3) days in advance by Parent to
Administrative Agent (the “Reload Date”), so long as no Default or Event of
Default then exists, subject to and upon the terms and conditions contained
herein, each Tranche A-2 Lender severally (and not jointly) agrees to make
additional Tranche A-2 Term Loans to Lead Borrower in the aggregate principal
amount of up to an aggregate principal amount that would not cause the aggregate
principal amount of the Tranche A-2 Term Loan to exceed $60,000,000.  Such term
loan advance, together with the amount outstanding in respect of the Tranche A-2
Term Loans immediately prior thereto, shall constitute the Tranche A-2 Term
Loans, the aggregate outstanding original principal amount of which is equal to
$60,000,000.

(b)The principal amount of each of the Tranche A-2 Term Loans shall be repaid in
consecutive equal quarterly installments (or earlier as provided herein) of
principal in the amount of $2,500,000 commencing on April 1, 2017 and on the
first day of each calendar quarter thereafter and the last installment shall be
in the amount of the then entire unpaid balance of such Tranche A-2 Term Loans
due upon the termination of the Loan Agreement and the other Financing
Agreements.  The Tranche A-2 Term Loans are (i) to be repaid, together with
interest and other amounts, in accordance with this Agreement and the other
Financing Agreements and (ii) secured by all of the Collateral.  Except for the
making of the Tranche A-2 Term Loans as set forth in this Section 2.3, Borrowers
shall have no right to request and Tranche A-2 Lenders shall have no obligation
to make any additional Loans or advances to Borrowers under this Section 2.3 and
any payments of the Tranche A-2 Term Loan shall not be subject to any readvance
or reborrowing by Borrowers.

(c)In the event that, at any time, the amount of the outstanding Tranche A-2
Term Loans exceeds the lesser of the Tranche A-2 Borrowing Base then in effect
or the Tranche A-2 Maximum Credit, unless a Reserve in such amount has been
established as provided in clause (xvi) of the definition of the term Reserves
(and after giving effect to such Reserve there is Excess Availability),
Borrowers shall, upon demand by Administrative Agent at its option or at the
direction of the Required Tranche A-2 Lenders, which may be made at any time or
from time to time, immediately repay to Administrative Agent the entire amount
of any such excess(es) for which payment is demanded (and including breakage or
similar costs, if any).”

4.Letter of Credit Fee.  Section 2.4(b) of the Loan Agreement is hereby amended
by deleting the letter of credit fee grid therein and replacing it with the
following letter of credit fee grid:



 

6

 

 

--------------------------------------------------------------------------------

 

“Tier

Monthly Average
Excess Availability

Applicable Letter of
Credit Fee Rate

1

Greater than 60% of the Maximum Credit

 


1.25%

2

Less than or equal to 60% of the Maximum Credit

 


1.50%”

5.Unused Line Fee.  Section 3.2(a) of the Loan Agreement is hereby deleted in
its entirety and replaced with the following:

“(a) Borrowers shall pay to Administrative Agent, for the account of Tranche A
Lenders and Tranche A-1 Lenders, an unused line fee calculated at one-quarter of
one (0.25%) percent per annum multiplied by the difference between the Tranche A
Maximum Credit plus the Tranche A-1 Maximum Credit and the average outstanding
Revolving Loans and Letter of Credit Accommodations during the immediately
preceding month (or part thereof) while this Agreement is in effect and for so
long thereafter as any of the Obligations are outstanding, which fee shall be
payable on the first day of each month in arrears.  Swing Line Loans shall not
be considered in the calculation of the unused line fee.  Such unused line fee
shall be calculated on the basis of a 360 day year and actual days elapsed.”

6.Changes in Laws and Increased Costs of Loans.  Section 3.3(a) of the Loan
Agreement is hereby amended by adding the words “or liquidity” after the
reference to “reserve” contained therein.  

7.Authorization to Make Loans.  Section 6.5 of the Loan Agreement is hereby
amended by adding the following at the end thereof:  “All requests for Loans may
be delivered through Administrative Agent’s electronic platform or portal.  All
requests for Loans which are not made on-line via Administrative Agent’s
electronic platform or portal shall be subject to (and unless Administrative
Agent elects otherwise in the exercise of its sole discretion, such requested
Loans shall not be made until the completion of) Administrative Agent’s
authentication process (with results satisfactory to Administrative Agent) prior
to the funding of any such Loan.”

8.Permitted Acquisitions.  Section 9.10(j)(xiii) of the Loan Agreement is hereby
amended by deleting the proviso contained therein and replacing it with the
following:  “(provided, that, notwithstanding the foregoing, no field
examination or appraisal shall be required with respect to (A) such acquired
Inventory of the same or similar type as owned by Borrowers prior to such
acquisition so long as the Inventory that is not subject to a field examination
and appraisal at any time does not exceed the value of $10,000,000 in the
aggregate and (B) upon the consummation of the acquisition by Parent of the
assets of Caito Foods Service, such Accounts acquired and owned by Parent in
connection with such acquisition for a period of ninety (90) days after the date
of the consummation of such acquisition, after which such Accounts shall again
be subject to the requirements set forth above with respect to field
examinations)”.

 

7

 

 

--------------------------------------------------------------------------------

 

9.Dividends and Redemptions.  Sections 9.11 (f)(iii) and (iv) of the Loan
Agreement is hereby amended by deleting each reference therein to “$25,000,000”
and replacing it with “$35,000,000”.

10.Financial Covenants.  Section 9.18 of the Loan Agreement is hereby deleted in
its entirety and replaced with the following:

“9.18  Financial Covenants.  

(a)  Minimum Excess Availability.  Until the payment in full of all principal
and interest owing in respect of the Tranche A-2 Term Loans, the aggregate
amount of the Excess Availability of Borrowers shall at all times be equal to or
greater than the greater of (a) an amount equal to ten (10%) percent of the
Total Borrowing Base and (b) $80,000,000.

(b)  Minimum Fixed Charge Coverage Ratio.  On and after the payment in full of
all principal and interest owing in respect of the Tranche A-2 Term Loans, at
any time that (and for so long as) Excess Availability is less than the greater
of (i) an amount equal to ten (10%) percent of the Total Borrowing Base and (ii)
$80,000,000 (a “Financial Covenant Triggering Event”), the Fixed Charge Coverage
Ratio of Borrowers (on a combined basis) for the most recently ended twelve (12)
month period for which Administrative Agent has received financial statements of
Borrowers (commencing with the most recently ended twelve (12) month period
immediately preceding the date on which a Financial Covenant Triggering Event
first occurs for which Administrative Agent has received financial statements of
Borrowers) and for each twelve (12) month period thereafter for which
Administrative Agent has received financial statements of Borrowers shall be
greater than 1.00 to 1:00.  To the extent that a Financial Covenant Triggering
Event has occurred, if Excess Availability shall thereafter be equal to or
greater than the greater of (i) an amount equal to ten (10%) percent of the
Total Borrowing Base and (ii) $80,000,000 for at least thirty (30) consecutive
days, then the Financial Covenant Triggering Event shall no longer be deemed to
exist or be continuing until such time as Excess Availability is again less than
such amount referenced above.”

11.Term.  Section 13.1(a) of the Loan Agreement is hereby amended by deleting
the reference to “JANUARY 9, 2020” contained therein and replacing it with
“DECEMBER 20, 2021”.

12.Acknowledgement and Consent to Bail-In of EEA Financial Institutions. Section
13 of the Credit Agreement is hereby amended by adding the following new Section
13.11 at the end thereof:

“13.11 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Financing Agreement or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Financing Agreement, to the extent such liability is unsecured, may be
subject to the

 

8

 

 

--------------------------------------------------------------------------------

 

write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Financing Agreement; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

13.Exhibit of Commitments.  Exhibit F to the Loan Agreement is hereby deleted in
its entirety and replaced with the new Exhibit F attached hereto as Exhibit A.

14.Mortgages.  

(a)Schedule 1.136 to the Loan Agreement is hereby deemed to include each of the
Designated Properties.

(b) If, after the date of Amendment No. 2, Administrative Agent receives
evidence, in form and substance satisfactory to Administrative Agent, that the
Acquired Properties have been acquired by the Borrowers, Schedule 1.136 to the
Loan Agreement will then be deemed to include each of the Acquired Properties
only after, and in the event that, Administrative Agent has determined that each
of the criteria and conditions set forth in the definition of Eligible Real
Property (including, without limitation, the receipt by Administrative Agent of
legal opinions in connection with the Mortgages related to the Acquired
Properties) that would result in such Acquired Properties being considered
Eligible Real Property have been satisfied.

15.Flood Insurance Compliance.  Notwithstanding anything to the contrary
contained in the Loan Agreement or any of the other Financing Agreements, any
increase in the Maximum Credit, extension of the maturity date of the Loan
Agreement or renewal of the Loan Agreement that the Administrative Agent and
Lenders may agree to, in their sole discretion, after the date hereof shall be
subject to such flood insurance due diligence and compliance with flood
insurance requirements reasonably satisfactory to Administrative Agent and
Lenders.  After the date hereof, either Administrative Agent or Borrowers shall
provide Lenders with not less than thirty (30) days written notice prior to any
Real Property acquired by Borrowers after the date hereof becoming subject to a
Mortgage in favor of Administrative Agent and such Real Property

 

9

 

 

--------------------------------------------------------------------------------

 

shall be subject to such Mortgage only after the Lenders have confirmed to
Administrative  Agent that flood insurance due diligence and compliance with
flood insurance requirements has been completed in a manner reasonably
satisfactory to Lenders.  

16.Representations and Warranties.  Each Borrower and Guarantor hereby
represents and warrants to Administrative Agent and Lenders the following (which
shall survive the execution and delivery of this Amendment No. 2), the truth and
accuracy of which are a continuing condition of the making of Loans and
providing Letter of Credit Accommodations to Borrowers:

(a)This Amendment No. 2 and each other agreement or instrument to be executed
and delivered by the Borrowers and Guarantors pursuant hereto have been duly
authorized, executed and delivered by all necessary action on the part of each
of the Borrowers and Guarantors which is a party hereto and thereto and, if
necessary, their respective stockholders, members and managers and is in full
force and effect as of the date hereof, as the case may be, and the agreements
and obligations of each of the Borrowers and Guarantors, as the case may be,
contained herein and therein, constitute the legal, valid and binding
obligations of each of the Borrowers and Guarantors, respectively, enforceable
against them in accordance with their terms, except as enforceability is limited
by bankruptcy, insolvency, reorganization, moratorium or other laws relating to
or affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.

(b)The execution, delivery and performance of this Amendment No. 2 (a) are all
within each Borrower’s and Guarantor’s corporate or limited liability company
powers and (b) are not in contravention of law or the terms of any Borrower’s or
Guarantor’s certificate or articles of incorporation, by laws, or other
organizational documentation, or any indenture, agreement or undertaking to
which any Borrower or Guarantor is a party or by which any Borrower or Guarantor
or its property are bound.

(c)All of the representations and warranties set forth in the Loan Agreement and
the other Financing Agreements are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as if made on the
date hereof, except to the extent any such representation or warranty is made as
of a specified date, in which case such representation or warranty shall have
been true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) as of such
date.

(d)Each Borrower and each Guarantor, as debtor, grantor, pledgor, guarantor,
assignor, or in any other similar capacity in which such Borrower or Guarantor
grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Financing Agreements to which it is a party (after
giving effect hereto) and (ii) to the extent such Borrower or Guarantor granted
liens on or

 

10

 

 

--------------------------------------------------------------------------------

 

security interests in any of its property pursuant to any such Financing
Agreement as security for or otherwise guaranteed the Obligations under or with
respect to the Financing Agreements, ratifies and reaffirms such guarantee and
grant of security interests and liens and confirms and agrees that such security
interests and liens hereafter secure all of the Obligations as amended hereby.

(e)No Default or Event of Default exists or has occurred and is continuing as of
the date of this Amendment No. 2, or would result after giving effect thereto.

17.Condition Precedent.  The amendments contained herein shall only be effective
upon the satisfaction of each of the following conditions precedent in a manner
satisfactory to Administrative Agent:

(a)receipt by Administrative Agent of counterparts of this Amendment No. 2, duly
authorized, executed and delivered by the parties hereto (including all Lenders
required for the amendments provided for herein);

(b)receipt by Administrative Agent, in form and substance satisfactory to Agent,
of the Amendment No. 2 Fee Letter, duly authorized, executed and delivered by
Borrowers;

(c)receipt by Administrative Agent of a true and correct copy of any consent,
waiver or approval (if any) to or of this Amendment No. 2, which any Borrower is
required to obtain from any other Person;

(d)the satisfaction, in the determination of Agent, of (i) the Mortgage
Modification Items with respect to Real Property; and (ii) the criteria and
conditions set forth in the definition of Eligible Real Property with respect to
the Designated Properties; that would result in such combined Real Property
which will be considered Eligible Real Property on the date hereof having an
aggregate appraised fair market value of not less than $328,406,000; and

(e)no Default or Event of Default shall exist or have occurred and be continuing
as of the date of this Amendment No. 2, or would result after giving effect
thereto.

18.Effect of this Amendment.  Except as expressly amended pursuant hereto, no
other changes or modifications to the Financing Agreements are intended or
implied, and, in all other respects, the Financing Agreements are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
effective date hereof. To the extent that any provision of the Loan Agreement or
any of the other Financing Agreements are inconsistent with the provisions of
this Amendment No. 2, the provisions of this Amendment No. 2 shall control.  By
executing this Amendment No. 2, each Borrower and each Guarantor is deemed to
execute the Loan Agreement and to be bound by the terms and conditions thereof.

19.Further Assurances.  Borrowers and Guarantors shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Administrative Agent to effectuate the provisions and purposes of
this Amendment No. 2.

20.Governing Law.  The validity, interpretation and enforcement of this
Amendment No. 2 and the other Financing Agreements (except as otherwise provided
therein) and any dispute

 

11

 

 

--------------------------------------------------------------------------------

 

arising out of the relationship between the parties hereto, whether in contract,
tort, equity or otherwise, shall be governed by the internal laws of the State
of Illinois but excluding any principles of conflicts of law or other rule of
law that would cause the application of the law of any jurisdiction other than
the laws of the State of Illinois.

21.Binding Effect.  This Amendment No. 2 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

22.Headings.  The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 2.

23.Counterparts.  This Amendment No. 2 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Amendment No. 2 by telefacsimile or other electronic method
of transmission shall have the same force and effect as the delivery of an
original executed counterpart of this Amendment No. 2.  Any party delivering an
executed counterpart of this Amendment No. 2 by telefacsimile or other
electronic method of transmission shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of such agreement.




 

 

12

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

ADMINISTRATIVE AGENT

WELLS FARGO CAPITAL FINANCE, LLC, as Administrative Agent

By:_______________

Title: _____________

 

 

 

 

 

 

 

 

 

 

BORROWERS

SPARTANNASH COMPANY, formerly known as Spartan Stores, Inc.


By: /s/Christopher P. Meyers

Title: EVP Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

SPARTAN STORES DISTRIBUTION, LLC
MARKET DEVELOPMENT, LLC
SPARTANNASH ASSOCIATES, LLC
FAMILY FARE, LLC
MSFC, LLC
SEAWAY FOOD TOWN, INC.
THE PHARM OF MICHIGAN, INC.
VALLEY FARM DISTRIBUTING CO.
GRUBER’S REAL ESTATE, LLC
PREVO’S FAMILY MARKETS, INC.
CUSTER PHARMACY, INC.
SPARTAN PROPERTIES MANAGEMENT, INC.
SPARTAN STORES FUEL, LLC

By: /s/Christopher P. Meyers

Title: Chief Financial Officer

 

NASH-FINCH COMPANY

PIQUE BRANDS, INC.

T.J. MORRIS COMPANY

SUPER FOOD SERVICES, INC.

U SAVE FOODS, INC.

HINKY DINKY SUPERMARKETS, INC.

GTL TRUCK LINES, INC.

ERICKSON’S DIVERSIFIED CORPORATION

GROCERY SUPPLY ACQUISITION CORP.
MDV SPARTANNASH, LLC

 

By: /s/Christopher P. Meyers

Title: Chief Financial Officer




 

 

 

 

--------------------------------------------------------------------------------

 









LENDERS

WELLS FARGO CAPITAL FINANCE, LLC, as a Lender

By:__________________________________

Title:________________________________

 

 

 

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as a Lender

 

By:

Name:

Title:

 

Amendment No. 2 to A&RLSA

 

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,
as a Lender

 

By:

Name:

Title:

 

Amendment No. 2 to A&RLSA

 

--------------------------------------------------------------------------------

 

BMO HARRIS BANK N.A.,
as a Lender

 

By:

Name:

Title:

 

Amendment No. 2 to A&RLSA

 

--------------------------------------------------------------------------------

 

FIFTH THIRD BANK,
as a Lender

 

By:

Name:

Title:

 

Amendment No. 2 to A&RLSA

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,
as a Lender

 

By:

Name:

Title:

 

Amendment No. 2 to A&RLSA

 

--------------------------------------------------------------------------------

 

CITIZENS BUSINESS CAPITAL, A DIVISION OF CITIZENS BANK, N.A.,
as a Lender

 

By:

Name:

Title:

 

Amendment No. 2 to A&RLSA

 

--------------------------------------------------------------------------------

 

MUFG UNION BANK, N.A., as a Lender

 

By:

Name:

Title:

 

Amendment No. 2 to A&RLSA

 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,
as a Lender

 

By:

Name:

Title:

 

 

 

Amendment No. 2 to A&RLSA

 

--------------------------------------------------------------------------------

 

Exhibit A
to
Amendment No. 2 to Amended and Restated Loan and Security Agreement

 

 

See attached.

 

 

 




Amendment No. 2 to A&RLSA

 

--------------------------------------------------------------------------------

 

EXHIBIT F
TO
AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

Commitments

 

Lender

Total Commitment

Tranche A
Commitment

Tranche A-1
Commitment

Tranche A-2 Commitment

Wells Fargo Capital Finance, LLC

$250,000,000

$200,000,000

$20,000,000

$30,000,000

Bank of America, N.A.

$240,000,000

$200,000,000

$15,000,000

$25,000,000

BMO Harris Bank, N.A.

$100,000,000

$92,500,000

$2,500,000

$5,000,000

MUFG Union Bank, N.A.

$82,500,000

$80,000,000

$2,500,000

$0

Fifth Third Bank

$80,000,000

$80,000,000

$0

$0

JPMorgan Chase Bank, N.A.

$80,000,000

$80,000,000

$0

$0

U.S. Bank National Association

$72,500,000

$72,500,000

$0

$0

RBS Citizens Business Capital, a Division of RBS Citizens, N.A.

$65,000,000

$65,000,000

$0

$0

PNC Bank, National Association

$30,000,000

$30,000,000

$0

$0

Total

$1,000,000,000

 

$900,000,000

 

$40,000,000

 

$60,000,000

 

25

 

 